Exhibit 99.1 Press Release Source: Accipiter Capital Management Accipiter Capital Management Reaffirms Its Opposition to the Acquisition of Vistacare, Inc. by Odyssey Healthcare, Inc. Following Meeting With Senior Management of Odyssey Tuesday February 26, 6:57 pm ET NEW YORK, Feb. 26 /PRNewswire/ Accipiter Capital Management, the owner, together with its affiliates, of nearly 10% of the outstanding shares of common stock of VistaCare, Inc. (Nasdaq: VSTA - News), announced today that it had delivered a letter to VistaCare's Board of Directors stating that a meeting with the senior management of Odyssey Healthcare, Inc. (Nasdaq: ODSY - News) regarding Odyssey's acquisition of VistaCare, reaffirmed Accipiter's belief that the Board is selling VistaCare for a discount bid, especially in light of VistaCare's substantial cash balance net of the Medicare cap liability of $1.40 per share.
